Case 4:20-cv-00251-JMS-DML Document 30 Filed 02/26/21 Page 1 of 5 PageID #: 164




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           NEW ALBANY DIVISION

 ANGELA LITTON as Wife and                     )
 TILISA LITTON, as Mother, and as Co-          )
 Administrators of the Estate of               )
 LARRY LITTON, Deceased.                       )
                                               )
                           Plaintiffs,         )
                                               )
                      v.                       )     No. 4:20-cv-00251-JMS-DML
                                               )
 NAVIEN, INC. and                              )
 COMFORTS OF HOME SERVICES, INC.,              )
                                               )
                           Defendants.         )


              Order on Defendant Comforts of Home Services, Inc.'s
              Motion to Dismiss Punitive Damages Claim (Dkt. 17)

       Defendant Comforts of Home Services, Inc. moves to dismiss the plaintiffs'

 punitive damages claim on the ground that punitive damages cannot be recovered

 as a matter of law in this case. The parties consented to the Magistrate Judge's

 authority to decide this dispositive motion. See Dkt. 26.

       As explained below, binding Indiana Supreme Court authority prohibits the

 recovery of punitive damages under the facts alleged by the plaintiffs in their

 complaint. The court therefore GRANTS Comforts of Home's motion for partial

 dismissal.

                                         Analysis

       In evaluating a Rule 12(b)(6) motion, the court accepts as true all well-

 pleaded facts and reasonable inferences from them and determines whether the
Case 4:20-cv-00251-JMS-DML Document 30 Filed 02/26/21 Page 2 of 5 PageID #: 165




 pleading states “a claim to relief that is plausible on its face.” E.g., McReynolds v.

 Merrill Lynch & Co., 694 F.3d 873, 885 (7th Cir. 2012) (internal citation and

 quotation omitted). The pleading need only contain enough factual detail to give

 fair notice of the claim and the grounds on which it rests and “through [the]

 allegations, show that it is plausible, rather than merely speculative, that [the

 pleader] is entitled to relief.” Defender Security Co. v. First Mercury Ins. Co., 803

 F.3d 327, 335 (7th Cir. 2015) (internal citations and quotations omitted).

       The plaintiffs' complaint pleads sufficient factual information to give

 Comforts of Home fair notice, but the question is whether the factual allegations, if

 proven, would support a legally plausible claim for punitive damages.

 I.    The Plaintiffs' Allegations

       The plaintiffs' complaint alleges as follows. The plaintiffs' decedent, Larry

 Litton, died from carbon monoxide poisoning. Mr. Litton, who was on duty as a

 member of the National Guard, was taking a shower in a shower trailer on an army

 base premises and was found dead in the trailer. An investigation revealed that

 tankless water heaters (manufactured by defendant Navien, Inc.) inside the trailer

 were not properly ventilated and were the source of the carbon monoxide in the

 trailer. The trailer, manufactured by defendant Comforts of Home, was not

 designed to allow the kind of ventilation necessary to prevent carbon monoxide

 buildup. About the same time that Mr. Litton's body was found, other military

 personnel using the trailer started experiencing symptoms of carbon monoxide

 poisoning.



                                            2
Case 4:20-cv-00251-JMS-DML Document 30 Filed 02/26/21 Page 3 of 5 PageID #: 166




       The plaintiffs (Mr. Litton's wife and mother, for themselves and as co-

 administrators of his estate) seek relief under Indiana's Wrongful Death Statute,

 and Mr. Litton's wife also seeks to recover for loss of consortium. The complaint

 seeks punitive damages. Defendant Comforts of Home argues that, as a matter of

 law, punitive damages are not available in this case. The court agrees with the

 defendant.

 II.   Under clear precedent, punitive damages are not recoverable.

       The Indiana Supreme Court's decision in Durham ex rel Estate of Wade v. U-

 Haul International, 745 N.E.2d 755 (Ind. 2001), controls the resolution of the

 motion to dismiss. In Durham, a woman was killed in a highway traffic accident.

 Though she did not die "instantly," she died within minutes of the crash. Her

 husband and another man who was the father of the woman's children joined as

 plaintiffs in a wrongful death suit against the manufacturer of the U-Haul vehicle

 that had caused the crash, alleging that the vehicle's braking system had failed—

 the rotors were rusted and the vehicle had no brake fluid—and was a proximate

 cause of the crash. The husband brought a claim on behalf of his wife's estate and

 his own separate claim for loss of consortium. He sought punitive damages.

       With respect to the husband's consortium claim, the Indiana Supreme Court

 held as follows:

       1. "[P]unitive damages are not recoverable in an action brought under the

           wrongful death statute." 745 N.E.2d at 757.




                                           3
Case 4:20-cv-00251-JMS-DML Document 30 Filed 02/26/21 Page 4 of 5 PageID #: 167




       2. "[T]he wrongful death statute provides the only remedy against a person

          causing the death of a spouse and there is no independent claim against

          this person for loss of consortium." Id.

       3. "[L]oss of consortium damages [as opposed to an independent cause of

          action for loss of consortium] against a person causing the death of a

          spouse are not cut off by the death of that spouse," [but] are to be

          measured by the life expectancy of the deceased spouse or the surviving

          spouse, whichever is shorter." Id.

       The plaintiffs argue that Ms. Litton has a cause of action for loss of

 consortium that is independent of her wrongful death claim, thus permitting an

 award of punitive damages independent of the Wrongful Death Statute. But there

 is simply no material distinction between the facts alleged in this case and the

 Supreme Court's holdings in Durham. Both are based on a set of facts showing that

 the decedent's death happened close in time with the time of the injury. In other

 words, there is no material period of time between injury and death to support an

 independent common law claim for loss of consortium during that time period.

       That is in contrast to cases like Bemenderfer v. Williams, 745 N.E.2d 212

 (Ind. 2001), where the decedent-wife had lived for three days after the negligent act

 of malpractice and injury (a botched surgery on December 21) that led to the

 woman's death on December 24. The court found that the woman's husband (who

 had Alzheimer's and was very dependent upon his wife) could recover consortium

 damages (i) under an independent, common law claim for loss of consortium



                                           4
Case 4:20-cv-00251-JMS-DML Document 30 Filed 02/26/21 Page 5 of 5 PageID #: 168




 covering the period between the initial injury on December 21 and death on

 December 24 and (ii) as a remedy under Indiana's wrongful death statute for the

 period after the wife's death and based on his life expectancy as of that time. Id. at

 219.

        Because the plaintiffs' complaint does not make plausible that any period

 could exist between the time of Mr. Litton's injury and his death during which his

 wife could have enjoyed his services, the loss of which is compensated via loss of

 consortium, there is no basis for an independent common law claim for loss of

 consortium. The recovery in this case for loss of consortium damages begins at

 death and is recoverable only by virtue of Indiana's Wrongful Death Statute, which

 as a matter of law does not allow for the recovery of punitive damages.

                                      Conclusion

        For the foregoing reasons, the court GRANTS defendant Comforts of Home's

 motion (Dkt. 17) to dismiss the plaintiffs' claim for punitive damages.

        So ORDERED.
                                         ____________________________________
        Dated: February 26, 2021            Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system




                                            5
